Title: Cabinet Meeting. Opinion on Restoring the Brigs Conyngham and Pilgrim to the British, [27 March 1794]
From: Randolph, Edmund,Hamilton, Alexander,Knox, Henry,Bradford, William
To: 



[Philadelphia, March 27, 1794]

At a meeting of the heads of departments and Attorney general. March 27. 1794.
The Secretary of War, the attorney general and the Secretary of State advise, that the Conyngham be not delivered up to the British owners; the secretary of the treasury dissenting.
The Secretary of the treasury, the Secretary of war, and the attorney general advise, that the Pilgrim be delivered up to the British owners; the Secretary of State dissenting.

Alexander Hamilton
H Knox
Wm. Bradford.
Edm. Randolph.

